Handy, J.,
delivered the opinion of the court.
This was an action on .a promissory note, made by the plaintiffs in error to the defendants, as administrators of John Warren. The defendants below pleaded payment; and on the trial, it appeared that the principal maker of the note had paid to Joel Gulledge, who was one of the acting administrators, seven hundred and sixty-two dollars in cash ; and that he afterwards paid him the sum of *348fourteen, hundred and forty-eight dollars, by the sale and delivery to Joel Gulledge of a slave valued at that sum.
The verdict and judgment were for the plaintiffs, deducting the amount paid in cash, and the defendants moved for a new trial, which was overruled.
An executor or administrator has the power to compound and settle a debt. But in order to render the act valid and binding upon the estate, it must be shown that it was beneficial to the estate, and free from fraud, negligence Ar misconduct. Bailey v. Dilworth, 10 S. & M. 409.
In this case, no circumstance whatever is shown to justify the administrator in taking a slave in part payment of the debt due the estate, and under such circumstances, it cannot be regarded as a payment. Such a transaction might be highly detrimental to the estate and injurious to the co-administrator, and cannot be sanctioned.
Let the judgment be affirmed.